Order filed September 8, 2021




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00352-CV
                                    ____________

   IN THE INTEREST OF D.A.H.; J.B.H.; D.L.W.; J.D.W.; AND J.K.A.S.,
                             CHILDREN


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2018-04975J

                                      ORDER

      This is an accelerated appeal from a final order in a suit affecting the parent-
child relationship. Appellant John Hutton, Sr. is represented by appointed counsel,
Donald Crane. Appellant’s brief was originally due August 5, 2021. We granted an
extension of time to file appellant’s brief until September 3, 2021. When we
granted this extension, we noted that no further extensions would be granted absent
exceptional circumstances. On September 3, 2021, counsel filed a second motion
to extend time to file appellant’s brief. To date, counsel has submitted no brief.

      Appeals in suits affecting the parent-child relationship filed by a
governmental entity are to be brought to final disposition within 180 days of the
date the notice of appeal is filed. See Tex. R. Jud. Admin. 6.2(a). This accelerated
schedule requires greater compliance with briefing deadlines. Therefore, we deny
the motion and issue the following order.

       We order appellant’s appointed counsel Donald Crane to file appellant’s
brief no later than September 20, 2021. If the brief is not filed by that date,
counsel may be required to show cause why he should not be held in contempt of
court. In addition, the court may require appointment of new counsel due to the
failure to timely file appellant’s brief.



                                     PER CURIAM

Panel Consists of Justices Jewell, Spain, and Wilson.